 


109 HR 2514 IH: Central Idaho Economic Development and Recreation Act
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2514 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Simpson introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To promote the economic development and recreational use of National Forest System lands and other public lands in central Idaho, to designate the Boulder-White Cloud Management Area to ensure the continued management of certain National Forest System lands and Bureau of Land Management lands for recreational and grazing use and conservation and resource protection, to add certain National Forest System lands and Bureau of Land Management lands in central Idaho to the National Wilderness Preservation System, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Central Idaho Economic Development and Recreation Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title and table of contents 
Sec. 2. Rules of construction 
Title I—Central Idaho Economic Development and Recreation Promotion 
Sec. 101. Land conveyance, certain Sawtooth National Recreation Area land to Custer County, Idaho 
Sec. 102. Land conveyance, certain Sawtooth National Forest and BLM land to Blaine County, Idaho 
Sec. 103. Land conveyance, designated National Forest System land to City of Stanley, Idaho 
Sec. 104. Land conveyance, designated BLM land to City of Clayton, Idaho 
Sec. 105. Land conveyance, designated BLM land to City of Mackay, Idaho 
Sec. 106. Land conveyance, designated BLM land to City of Challis, Idaho 
Sec. 107. Land conveyance authority, support for motorized and bicycle recreation, public land in central Idaho 
Sec. 108. Stanley-Red Fish Lake bike and snowmobile trail 
Sec. 109. Support for other trail construction and maintenance activities 
Sec. 110. Support for outfitter and guide activities 
Sec. 111. Red Trees Phase II study regarding forest health and public safety 
Sec. 112. Grants to support sustainable economic development and recreation 
Sec. 113. Continuation of public access to Bowery National Forest Guard Station 
Sec. 114. Expansion and improvement of Herd Lake Campground 
Title II—Central Idaho wilderness areas 
Sec. 201. Additions to National Wilderness Preservation System 
Sec. 202. General administration of wilderness areas 
Sec. 203. Incorporation of acquired lands and interests 
Sec. 204. Adjacent management 
Sec. 205. Wildfire management 
Sec. 206. Water rights 
Sec. 207. Wildlife management 
Sec. 208. Native American cultural and religious uses 
Sec. 209. Military overflights 
Sec. 210. Wilderness review 
Title III—Boulder-White Cloud Management Area 
Sec. 301. Establishment of management area 
Sec. 302. Land acquisition in management area 
Sec. 303. Motorized and bicycle travel 
Sec. 304. Support and use of Idaho Off Road Motor Vehicle Program 
Title IV—Waiver of grazing permits 
Sec. 401. Findings and purpose 
Sec. 402. Voluntary grazing permit waiver program 
Sec. 403. Compensation  
2.Rules of constructionNothing in this Act shall be construed to restrict or preclude the use of public or private airports or landing strips located in or adjacent to a wilderness area designated by title II or the Boulder-White Cloud Management Area established by title III. 
ICentral Idaho Economic Development and Recreation Promotion 
101.Land conveyance, certain Sawtooth National Recreation Area land to Custer County, Idaho 
(a)Conveyance requiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall convey, without consideration, to Custer County, Idaho, all right, title, and interest of the United States in and to the parcels of Federal land in the Sawtooth National Recreation Area identified for conveyance under this section on the map entitled Custer County Sawtooth Conveyance and dated November 1, 2005. 
(b)Use of conveyed landIn making the conveyance under subsection (a) to the County, the Secretary shall include deed restrictions relating to the use of the conveyed land to ensure that such use is consistent with the planning process of the County and management of the Sawtooth National Recreation Area. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(d)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
102.Land conveyance, certain Sawtooth National Forest and BLM land to Blaine County, Idaho 
(a)Conveyance requiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, and the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to Blaine County, Idaho, all right, title, and interest of the United States in and to the parcels of Federal land in the Sawtooth National Forest and Bureau of Land Management land identified for conveyance under this section on the map entitled Blaine County Conveyance and dated November 1, 2005. 
(b)Treatment of roads and trailsIn making the conveyance under subsection (a) to the County, the Secretary shall include deed restrictions to ensure that any roads and trails located on the conveyed land remain open to public use notwithstanding any subsequent conveyance of the land by the County. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(d)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
103.Land conveyance, designated National Forest System land to City of Stanley, Idaho 
(a)Conveyance requiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall convey, without consideration, to the City of Stanley, Idaho, all right, title, and interest of the United States in and to the parcels of National Forest System land identified for conveyance under this section on the map entitled City of Stanley Conveyance and dated November 1, 2005. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
104.Land conveyance, designated BLM land to City of Clayton, Idaho 
(a)Conveyance requiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Clayton, Idaho, all right, title, and interest of the United States in and to the Bureau of Land Management land identified for conveyance under this section on the map entitled City of Clayton Conveyance and dated November 1, 2005. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
105.Land conveyance, designated BLM land to City of Mackay, Idaho 
(a)Conveyance requiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Mackay, Idaho, all right, title, and interest of the United States in and to the Bureau of Land Management land identified for conveyance under this section on the map entitled City of Mackay Conveyance and dated November 1, 2005. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
106.Land conveyance, designated BLM land to City of Challis, Idaho 
(a)Conveyance requiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Challis, Idaho, all right, title, and interest of the United States in and to the Bureau of Land Management land identified for conveyance under this section on the map entitled City of Challis Conveyance and dated November 1, 2005. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
107.Land conveyance authority, support for motorized and bicycle recreation, public land in central Idaho 
(a)Motorized recreation parkSubject to subsection (b), the Secretary of the Interior shall convey, without consideration, to the State of Idaho all right, title, and interest of the United States in and to a parcel of public land administered through the Bureau of Land Management, consisting of approximately 960 acres near Boise, Idaho, for the purpose of permitting the State to establish a motorized recreation park on the land. As a condition of the conveyance of the land, the State shall agree to include a beginner track as part of the recreation park to be used to teach safe, responsible riding techniques and to establish areas for drivers with different levels of skills. 
(b)Reservation of portion for bicycle useAs a condition of the conveyance of the land under subsection (a), the State shall reserve 20 acres of the conveyed land for the use of mountain bikes and open the reserved portion to such use as soon as practicable after the date of the conveyance. Funds appropriated pursuant to the authorization of appropriations in section 109 shall be available to facilitate the establishment of the bicycle portion of the recreation park.  
(c)SurveyThe exact acreage and legal description of the land to be conveyed under this section shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the State. 
(d)Additional term and conditionsThe Secretary concerned may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
108.Stanley-Red Fish Lake bike and snowmobile trail 
(a)Development of TrailThe Secretary of Agriculture shall design, construct, and maintain a paved trail between the city of Stanley, Idaho, and Red Fish Lake that is designated for use— 
(1)by pedestrians and non-motorized vehicles generally; and 
(2)as a snowmobile route when there is adequate snow cover. 
(b)Acquisition from willing sellersAny land or interests in land to be acquired by the Secretary for construction of the paved trail required by subsection (a) shall be acquired only by donation or by purchase from willing sellers. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $500,000 to carry out this section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
109.Support for other trail construction and maintenance activitiesThere is authorized to be appropriated to the Secretary of Agriculture or the Secretary of the Interior $500,000 for the construction and maintenance of bicycle trails in the State of Idaho. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
110.Support for outfitter and guide activities 
(a)Existing operating permitsBefore the end of the one-year period beginning on the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall grant a 10-year extension of each guide or outfitter operating permit that, as of the date of the enactment of this Act, authorized activities on lands included in a wilderness area designated by title II or the Boulder-White Cloud Management Area established by title III. The Secretary concerned may refuse to grant the extension of a permit only if the Secretary determines that the permittee has not operated in a satisfactory manner in compliance with the terms and conditions of the permit. The Secretary concerned may require the modification of the extended permit as necessary to comply with the requirements of this Act. 
(b)Future outfitter and guide activitiesFuture extensions of outfitter and guide activities and permits for outfitters on lands included in a wilderness area designated by title II or the Boulder-White Cloud Management Area established by title III shall be administered in accordance with applicable Federal laws and resource management plans. No person shall conduct outfitter and guide activities on such Federal land except as authorized by the Secretary concerned. 
111.Red Trees Phase II study regarding forest health and public safety 
(a)Study requiredNot later than June 1, 2005, the Secretary of Agriculture shall complete and submit to Congress a Red Trees Phase II study evaluating, in accordance with Federal laws and regulations, necessary landscape approaches to risk assessment to identify forest health projects that, if implemented, will effectively mitigate major fire risks on lands included in the Sawtooth National Recreation Area. The Secretary shall include, as part of the submission to Congress, such recommendations as the Secretary considers appropriate for the timely implementation of the projects, the local utilization of forest products derived from the projects, and conservation measures to protect soil, water, wildlife, recreation, and scenic values. 
(b)Treatment of proceedsNotwithstanding any other provision of law, proceeds derived from any forest health project recommended as part of the study required by subsection (a), in excess of the costs incurred to administer the project, shall be available to the Secretary, without appropriation and until expended, to carry out conservation projects in the Boulder-White Clouds Management Area established by title III. 
112.Grants to support sustainable economic development and recreation 
(a)Grant to Custer County, IdahoThere is appropriated to the Secretary of Agriculture, out of any funds in the Treasury not otherwise appropriated, $5,000,000, which shall be used by the Secretary to make a grant to Custer County, Idaho, in the full amount so appropriated. The grant recipient shall use the grant funds to support sustainable economic development in Custer County. 
(b)Grant to State of IdahoThere is appropriated to the Secretary of Agriculture, out of any funds in the Treasury not otherwise appropriated, $500,000, which shall be used by the Secretary to make a grant to the State of Idaho Parks and Recreation Department, in the full amount so appropriated. The grant recipient shall use the grant funds to purchase Bayhorse Campground for use as a State park. 
113.Continuation of public access to Bowery National Forest Guard Station 
(a)Construction of road and bridgeTo ensure continued public access to the Bowery Guard Station, the Secretary of Agriculture shall construct a new road on National Forest System lands, to the east of the existing private property line on the east side of the Leisinger property, and a new bridge over West Pass Creek as part of such road. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
114.Expansion and improvement of Herd Lake Campground 
(a)Expansion and improvement of campgroundThe Secretary of the Interior shall expand and improve the Herd Lake Campground facilities located below the outlet of Herd Lake. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $500,000 to carry out this section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended.
IICentral Idaho wilderness areas 
201.Additions to National Wilderness Preservation System 
(a)AdditionsCongress has determined that the following lands in central Idaho shall be designated as wilderness and managed as components of the National Wilderness Preservation System: 
(1)Ernest hemingway wildernessCertain Federal land in the Sawtooth and Challis National Forests, comprising approximately 72,500 acres, as generally depicted on the map entitled Ernest Hemingway and dated ______, which shall be known as the Ernest Hemingway Wilderness. 
(2)White clouds wildernessCertain Federal land in the Sawtooth and Challis National Forests, comprising approximately 74,700 acres, as generally depicted on the map entitled White Clouds and dated _______, which shall be known as the White Clouds Wilderness.
(3)Jerry peak wildernessCertain Federal land in the Challis National Forest and Challis District of the Bureau of Land Management, comprising approximately 146,900 acres, as generally depicted on the map entitled Jerry Peak Wilderness and dated _______, which shall be known as the Jerry Peak Wilderness.  
(b)Maps and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture, in the case of the wilderness areas designated by paragraphs (1) and (2) of subsection (a), and the Secretary of the Interior, in the case of the wilderness area designated by paragraph (3) of such subsection, in this title referred to as the Secretary concerned, shall file a map and legal description of the wilderness areas designated by such subsection with the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(2)EffectEach map and legal description shall have the same force and effect as if included in this title, except that the Secretary concerned may correct clerical and typographical errors in the map or legal description. 
(3)AvailabilityEach map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management or the Forest Service. 
(c)WithdrawalSubject to valid existing rights, the wilderness areas designated in subsection (a) are withdrawn from all forms of entry, appropriation, and disposal under the public land laws, location, entry, and patent under the mining laws, and operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
202.General administration of wilderness areas 
(a)Application of Wilderness ActSubject to valid existing rights, the wilderness areas designated by section 201 shall be managed by the Secretary concerned in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this title. With respect to the wilderness areas, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act, and any reference in the Wilderness Act to the Secretary of Agriculture shall be deemed to be a reference to the Secretary concerned. 
(b)Consistent interpretation to the publicAlthough the wilderness areas designated by section 201 consist of National Forest System land under the jurisdiction of the Secretary of Agriculture and public land under the jurisdiction of the Secretary of the Interior, the Secretary of Agriculture and the Secretary of the Interior shall collaborate to assure that the wilderness areas are interpreted to the public as an overall complex tied together by common location in the Boulder-White Cloud Mountains and common identity with the natural and cultural history of the State of Idaho and its Native American and pioneer heritage. 
(c)Comprehensive wilderness management planNot later than three years after the date of the enactment of this Act, the Secretary of Agriculture and Secretary of the Interior shall collaborate to develop a comprehensive wilderness management plan for the wilderness areas designated by section 201. The completed management plan shall be submitted to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(d)Fire, insects, and diseasesWithin the wilderness area designated by section 201, the Secretary concerned may take such measures as the Secretary concerned determines to be necessary for the control of fire, insects, and diseases, subject to such conditions as the Secretary concerned considers desirable, as provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1131(d)(1)). 
(e)Wilderness trails and trailheads 
(1)Construction of new trailheadThe Secretary concerned shall construct a new trailhead for nonmotorized users and improve access to the Wickiup Trail (#684) and at the Big Boulder Trailhead to separate motorized/bicycle users from nonmotorized/bicycle users. 
(2)Inclusion of accessible trailsThe Secretary concerned may establish wheelchair accessible trails into the wilderness areas designated by section 201, including the Bowery Creek Guard Station along the West Fork of the East Fork of the Salmon River. 
(f)Treatment of existing claims and private landsNothing in this title is intended to affect the rights or interests in real property, patented mining claims, or valid claims or prevent reasonable access for the development and use of valid mineral rights. The Secretary concerned may enter into negotiations with the holder of a patented claim or valid claim located in a wilderness area designated by section 201 for the voluntary relinquishment of the claim. 
(g)GrazingGrazing of livestock in a wilderness area designated by section 201, where established before the date of the enactment of this Act, shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), section 108 of Public Law 96–560, and section 101(f) of Public Law 101–628, and in accordance with the guidelines set forth in Appendix A of House Report 96–617 of the 96th Congress and House Report 101–405 of the 101st Congress. 
(h)Commercial outfitters and saddle and pack stockNothing in this title shall preclude horseback riding or the entry of recreational saddle or pack stock into the wilderness areas designated by section 201, including when such entry is made by commercial outfitters. 
203.Incorporation of acquired lands and interestsAny land or interest in land located inside the boundaries of a wilderness area designated by section 201 that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the wilderness area. 
204.Adjacent management 
(a)No protective perimeters or buffer zonesCongress does not intend for the designation of the wilderness areas by section 201 to lead to the creation of protective perimeters or buffer zones around any such wilderness area. 
(b)Nonwilderness activitiesThe fact that nonwilderness activities or uses outside of a wilderness area designated by section 201 can be seen or heard from inside of the wilderness area shall not preclude the conduct of those activities or uses outside the boundaries of the wilderness area. 
205.Wildfire managementConsistent with section 4 of the Wilderness Act (16 U.S.C. 1133), nothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations, including operations using aircraft or mechanized equipment, to manage wildfires in the wilderness areas designated by section 201. 
206.Water rights 
(a)FindingsCongress finds the following: 
(1)The lands designated as wilderness areas by section 201 are located at the headwaters of the streams and rivers on those lands, with few, if any, actual or proposed water resource facilities located upstream from such lands and few, if any, opportunities for diversion, storage, or other uses of water occurring outside such lands that would adversely affect the wilderness values of such lands. 
(2)The lands designated as wilderness areas by section 201 are not suitable for use for development of new water resource facilities or for the expansion of existing facilities. 
(3)Therefore, it is possible to provide for proper management and protection of the wilderness value of the lands designated as wilderness areas by section 201 in ways different from the ways utilized in other laws designating wilderness areas. 
(b)PurposeThe purpose of this section is to protect the wilderness values of the lands designated as wilderness areas by section 201 by means other than a federally reserved water right. 
(c)Statutory constructionNothing in this title— 
(1)shall constitute, or be construed to constitute, either an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas designated by section 201; 
(2)shall affect any water rights in the State of Idaho existing on the date of the enactment of this Act, including any water rights held by the United States; 
(3)shall be construed as establishing a precedent with regard to any future wilderness designations; 
(4)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportion water among and between the State of Idaho and other States; and 
(5)shall be construed as limiting, altering, modifying, or amending provisions of Public Law 92–400, which established the Sawtooth National Recreation Area (16 U.S.C. 460aa et seq.). 
(d)Idaho water lawThe Secretary concerned shall follow the procedural and substantive requirements of the law of the State of Idaho when seeking to establish any water rights, not in existence on the date of the enactment of this Act, with respect to the wilderness areas designated by section 201. 
(e)New projects 
(1)ProhibitionExcept as otherwise provided in this Act, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility inside any of the wilderness areas designated by section 201. 
(2)DefinitionIn this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
207.Wildlife management 
(a)State jurisdictionIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State of Idaho with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas designated by section 201. 
(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act, management activities to maintain or restore fish and wildlife populations and the habitats to support such populations may be carried out within wilderness areas designated by section 201 where consistent with relevant wilderness management plans, in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405 of the 101st Congress, including the occasional and temporary use of motorized vehicles, if such use, as determined by the Secretary concerned is the minimum impact necessary to reasonably accomplish the task. 
(c)Use of aircraftConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)) and in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405 of the 101st Congress, the State of Idaho may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and manage elk, deer, bighorn sheep, mountain goats, wolves, grizzly bears, and other wildlife and fish. 
(d)Hunting, fishing, and trappingNothing in this title shall affect hunting, fishing, and trapping, under applicable State and Federal laws and regulations, in the wilderness areas designated by section 201. The Secretary concerned may designate, by regulation in consultation with the appropriate State agency (except in emergencies), areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas. 
208.Native American cultural and religious usesNothing in this title shall be construed to diminish the rights of any Indian tribe. Nothing in this title shall be construed to diminish tribal rights regarding access to Federal lands for tribal activities, including spiritual, cultural, and traditional food-gathering activities. 
209.Military overflightsNothing in this title restricts or precludes— 
(1)low-level overflights of military aircraft over the wilderness areas designated by section 201, including military overflights that can be seen or heard within the wilderness areas; 
(2)flight testing and evaluation; or 
(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas. 
210.Wilderness review 
(a)National forestsSection 5 of Public Law 92–400 (16 U.S.C. 460aa–4), which required a review of the undeveloped and unimproved portion or portions of the Sawtooth National Recreation Area established by that Act as to suitability or nonsuitability for preservation as part of the National Wilderness Preservation System, is repealed. 
(b)Public lands 
(1)FindingCongress finds that, for the purpose of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the public land administered by the Bureau of Land Management in the following areas have been adequately studied for wilderness designation: 
(A)The Jerry Peak Wilderness Study Area. 
(B)The Jerry Peak West Wilderness Study Area. 
(C)The Corral-Horse Basin Wilderness Study Area. 
(D)The Boulder Creek Wilderness Study Area. 
(2)ReleaseAny public land described in paragraph (1) that is not designated as wilderness by this title— 
(A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(B)shall be managed in accordance with land management plans adopted under section 202 of that Act (43 U.S.C. 1712).
IIIBoulder-White Cloud Management Area 
301.Establishment of management area 
(a)Findings and purposesIn the case of those Federal lands not designated as wilderness in title II, Congress has examined the management alternatives for such lands and finds that the designation of such lands as a special management area will provide outstanding opportunities for many forms of recreation, including mountain biking, snowmobiling, and the use of off-road motorized vehicles. The purpose of this title is to statutorily provide for the continued management of such lands for motorized and other recreational opportunities, livestock grazing, and conservation and resource protection in accordance with the current management areas and plans of the Challis National Forest, the Sawtooth National Recreation Area, and the Challis District of the Bureau of Land Management In addition, it is the purpose of this title to provide that motorized use of such lands shall be allowed in accordance with the travel map entitled Boulder-White Clouds Management Area Travel Plan and dated June 1, 2005.  
(b)EstablishmentThose Federal lands in the Challis National Forest, the Sawtooth National Recreation Area, and the Challis District of the Bureau of Land Management that are not designated as wilderness in title II, as generally depicted on the map entitled Boulder-White Cloud Management Area and dated June 1, 2005, are hereby designated as the Boulder White Cloud Management Area (in this title referred to as the management area) and shall be managed as provided by this title. 
(c)AdministrationExcept as otherwise provided in this title, the Secretary of Agriculture, in the case of National Forest System lands included in the management area, and the Secretary of the Interior, in the case of public lands included in the management area, in this title referred to as the Secretary concerned, shall administer the management area in accordance with this title and the laws and regulations generally applicable to the National Forest System lands and the public lands included in the respective management areas and in accordance with the respective management plans of the Sawtooth National Recreation Area, Challis National Forest and the Challis District of the Bureau of Land Management as referenced by the map referred to in subsection (b). 
(d)DevelopmentNo new roads may be constructed within the management area, except as necessary for access to campgrounds and other recreation areas as determined by the Secretary concerned. Roads may be maintained and relocated as necessary. The Secretary concerned shall permit the mining and removal of gravel, sand, and rock along existing roads in the management area as necessary for road maintenance in accordance with the applicable management plan. 
(e)Timber harvestingTimber harvesting shall be allowed on lands in the management area only in accordance with the management plan applicable to the lands and for necessary control of fire, insects, and diseases and for public safety. 
(f)Trails 
(1)Construction, maintenance, and improvementsThere is authorized to be appropriated to the Secretary of Agriculture and the Secretary of the Interior $650,000 for trail construction and maintenance and for other improvements related to outfitting, guiding, hiking, and horseback use within the management area. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
(2)Set-aside for trail constructionOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $150,000 shall be available for the construction of— 
(A)a trail between the 4th of July Road and Phyllis Lake that is wheelchair accessible; and 
(B)other trails in the management area. 
302.Land acquisition in management area 
(a)Land acquisitionThe Secretary concerned may acquire, by donation or purchase from willing sellers, lands and interests in lands— 
(1)located inside the boundaries of the management area; or 
(2)located adjacent to the management area to provide easements for additional public access to the management area. 
(b)No use of condemnationNo lands or interests in lands may be acquired by condemnation for inclusion in the management area or to provide access to the management area. 
(c)Authorization of appropriationsThere is authorized to be appropriated not more than $5,000,000 to carry out this section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
303.Motorized and bicycle travel 
(a)Motorized and bicycle travel authorizedIn the case of land included in the management area, motorized and bicycle travel shall continue to be allowed in accordance with Forest Service and Bureau of Land Management travel plans and maps in existence as of September 1, 2003, which managed recreation use for the specific areas, roads, and trails on those lands, as referenced on the travel map entitled Boulder-White Clouds Management Area Travel Plan and dated June 1, 2005. 
(b)Establishment or use of other trails and routesNotwithstanding subsection (a), other trails and routes may be used for motorized and bicycle travel whenever the Secretary concerned considers such use to be necessary for administrative purposes or to respond to an emergency. 
(c)Route and trail closuresThe following roads or trails shall be closed to motorized and mechanized trail use, except when there is adequate snowcover to permit snowmobile use: 
(1)Forest Service Trail 109 between the Phyllis Lake turnoff to 4th of July Lake and the north side of Washington Lake. 
(2)Forest Service Trail 671 up Warm Springs Creek from Trail 104 to the wilderness boundary. 
(d)Grounds for trail segment closuresResource damage that can be mitigated and issues of user conflict shall not be used as grounds for the closure of a trail or route in the management area, although the Secretary concerned may close any trail or route, or prohibit the use of trail or route for motorized and mechanize travel, if the Secretary determines that such closure or prohibition is the only reasonable means available for resource protection or public safety. 
(e)Mitigation of trail closuresIf the Secretary determines under subsection (d) that closing an available trail or route in the management area is necessary for resource protection or public safety, the Secretary shall take any of the following mitigation actions, intended to provide commensurate motorized recreation opportunities in the same general area of the management area: 
(1)Repair resource damage and secure conditions so that closed trails may be reopened to motorized use. 
(2)Replace, relocate, or reroute the trail or the trail segment to provide a similar link between travel points. 
(3)A combination of the actions specified in paragraphs (1) and (2) and other actions to achieve the overall mitigation objective. 
(f)Relation to other lawsIn considering mitigation actions under subsection (e), the Secretary concerned shall ensure that such action is consistent with the overall objectives of the management area. If the lands are also included in the Sawtooth National Recreation Area, the Secretary concerned shall also administer the action in accordance with Public Law 92–400 (16 U.S.C. 460aa et seq.), the travel plan in existence as of September 1, 2003, for the Sawtooth National Recreation Area, and executive orders and other relevant laws and regulations existing on or before that date. 
304.Support and use of Idaho Off Road Motor Vehicle Program 
(a)Grant to programThere is authorized to be appropriated to the Secretary of Agriculture not more than $1,000,000, which shall be used by the Secretary to make a grant to the State of Idaho in the full amount so appropriated for deposit with the Off Road Motor Vehicle Program of the Idaho Department of State Parks and Recreation, which is used to support the acquisition, purchase, improvement, repair, maintenance, furnishing, and equipping of off-road motor vehicle facilities and sites, to groom snowmobile trails, and for enforcement activities and the rehabilitation of land damaged by off-road vehicle users. As a condition of the grant, the State must maintain the grant funds as a separate account of the Off Road Motor Vehicle Program and may not use the funds except as provided by this section. 
(b)Use of grant fundsWhen the Secretary concerned determines that additional funds are required to carry out the activities described in subsection (a) in the management area, the Secretary may apply for funds from the Off Road Motor Vehicle Program. Funds received under this subsection shall be used only in the management area. 
(c)Consultation and recommendationsBefore funds are provided under subsection (b), the Off Road Motor Vehicle Program shall consider any recommendations regarding the use of the funds made by the advisory committee established as part of the program as well as public comments. 
(d)Relation to other lawsAny action undertaken using funds obtained under subsection (b) shall conform to the applicable travel plan of the Challis National Forest, the Sawtooth National Recreation Area, or the Challis District of the Bureau of Land Management. 
IVWaiver of grazing permits 
401.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Grazing allotments on the lands designated as wilderness by title II, and on nearby Federal lands, have been reduced repeatedly by Forest Service and other Federal agency decisions reflecting changes in the management of such lands. 
(2)Future management changes for these lands directed to the watershed recovery for the purposes of restoration of endangered fish populations may result in additional grazing restrictions. 
(3)Many of the ranching families who have used these lands have found themselves unable to survive economically or to recapture lost economic opportunities as a consequence of the location of their ranching operations. 
(b)PurposeThe purpose of this title is to offer economic options for traditional users of such lands who have been adversely impacted by past changes, and will be adversely impacted by future changes, in the management of such lands. 
402.Voluntary grazing permit waiver program 
(a)Eligibility for participationOnly persons that held, on September 30, 2004, a valid grazing permit located in whole or in part in the Boulder-White Cloud Management Area, a wilderness area designated by title II, the Sawtooth National Recreation Area, or the watershed of the East Fork Salmon River shall be eligible to participate in the voluntary grazing permit waiver program under this title. 
(b)Notice of participationIf a person described in subsection (a) desires to participate in the voluntary grazing permit waiver program under this title, the person shall notify the Federal agency from which the person obtained the permit, in writing, not later than one year after the date of the enactment of this Act, of the voluntary decision of the person to participate in the program in exchange for compensation under section 403. Nothing in this subsection prevents a person described in subsection (a) from waiving, at any time, a grazing permit without compensation. 
(c)WaiverIn the notification submitted under subsection (b), the person shall agree to waive the valid grazing permit authorizing livestock grazing on grazing allotments located in whole or in part on lands described in subsection (a). The waiver shall take effect on the date the person receives the compensation provided under section 403, the date the person makes the waiver by donation, or the date the person receives appropriate compensation from a third party, whichever occurs first. 
(d)Effect of permit waiver on range developments 
(1)WaiverExcept as provided in paragraph (2), a person who waives a permit under this section shall be deemed to have waived any claim to all range developments on the subject grazing allotment or allotments. 
(2)RemovalThe Federal agency from which a person obtained a grazing permit may authorize the person to remove those range developments associated with the permit that are not permanent and are easily removable, as determined by the Federal agency. The removal of the range developments shall be completed before the end of the one-year period beginning on the date the waiver of the permit takes effect under subsection (c) and shall be subject to the supervision of the Federal agency. 
(e)CancellationNot later than 30 days after the waiver of a grazing permit takes effect under subsection (c), the Federal agency shall cancel the permitted grazing on the Federal land in the allotments covered by the notification. Upon cancellation, grazing permits shall be prohibited in the areas where permits were waived, and no future management allocations for grazing shall be permitted. 
(f)Treatment of vacant allotmentsAny vacant, unallocated grazing allotments in existence on lands described in subsection (a) shall not be made available to any person after the date of the enactment of this Act. 
403.Compensation 
(a)Eligibility and amount of compensationThe Federal agency may make a payment to permittees described in subsection (a) of section 402 who waive grazing permits as provided in subsection (b) of such section according to a schedule of payments prepared jointly by such agencies and filed with the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. The total amount available for such payments is $7,000,000. If a permittee is in arrears of Federal grazing fees, the amount of fees in arrears shall be deducted from the amount of compensation otherwise due the permittee under this subsection. 
(b)ExceptionsCompensation shall not be provided under this section if the permittee waives the permit by donation. The amount of any compensation the permittee receives from a third party for the waiver of the permit shall be deducted from the amount of compensation otherwise due the permittee under subsection (a).
(c)Prohibition on use of funds for administrative costsNone of the funds made available to provide compensation under this title may be used to cover administrative costs incurred by a Federal agency to carry out this title.  
 
